Citation Nr: 1313454	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-36 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, including as secondary to service-connected bilateral heel spurs.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for otitis media, a tympanic membrane rupture and right eustachian tube dysfunction. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a deviated nasal septum with a left septal spur.  

6.  Entitlement to service connection for a mucous retention cyst of the left maxillary sinus and sinusitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from February 2004 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing at the RO in November 2012 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

The claims of entitlement to service connection for a back disorder, otitis media, a tympanic membrane rupture and right eustachian tube dysfunction, tinnitus, a deviated nasal septum with a left septal spur and a mucous retention cyst of the left maxillary sinus and sinusitis require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  However, the Board instead is going ahead and deciding the claim for bilateral hearing loss.


FINDING OF FACT

The Veteran does not have a ratable bilateral hearing loss disability according to prescribed VA standards and has not at any time since the filing of his claim for this condition.


CONCLUSION OF LAW

It is not shown he has a ratable bilateral hearing loss disability as a result or consequence of disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO in this case provided the Veteran VCAA notice by letters in October 2005, April 2008 and October 2008.  Two of these letters were not sent in the preferred sequence, having been provided after, rather than before, the initial adjudication of the claim being decided.  But the RO rectified ("cured") this timing defect in the provision of the notice by since readjudicating the claim in an October 2008 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The content of these letters reflects compliance with pertinent statutory and regulatory provisions and case law.  Therein the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate it, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claim pursuant to this duty.  The RO also provided him all necessary information on "downstream" disability ratings and effective dates in the event service connection ultimately is granted for this claimed disability.

As well, the RO identified the evidence it had requested in support of this claim and the evidence it was responsible for obtaining.  The RO indicated it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.

When a Veteran testifies at a hearing before the Board, as did the Veteran in this case, he is entitled to additional notification.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge (VLJ) chairing a hearing must satisfy two obligations:  (1) fully explain the issue, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's November 2012 hearing before the Board, the undersigned VLJ explained the nature of a service-connection claim by explaining the criteria necessary to establish entitlement to service connection on direct, presumptive, and secondary bases.  See transcript at pages 6-10 (Nov. 1, 2012).  The presiding VLJ also elicited testimony as to whether there was any overlooked evidence to submit.  In response to the Veteran's testimony that doctors had told him that his back disorder is related to his service-connected bilateral foot disability, the VLJ asked whether the doctors' records are part of the claims file and whether the records prove that the foot disability either caused or aggravated his back disorder.  See transcript at pages 6-7.  The VLJ also asked the Veteran to confirm that Dr. D had submitted a statement indicating the Veteran had four of the claimed disabilities during service, in 2004.  See transcript at page 28.  He also asked the Veteran to confirm that all of his treatment records are already in the file, which the Veteran did, see transcript at page 29, thereby indicating to the Board whether other records still needed to be obtained concerning this claim.

The Veteran, then, has had a meaningful opportunity to participate effectively in the development of this claim by receiving all essential notice.  Neither he nor his representative asserts that VA failed to comply with VCAA's notice provisions or the requirements set forth in Bryant.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).

In this case, the RO obtained all evidence the Veteran identified as being potentially pertinent to his claim, including service and post-service treatment records.  The RO also afforded him a VA compensation examination, during which an examiner discussed the Veteran's claimed hearing loss, including insofar as whether he has sufficient hearing loss to be considered an actual ratable disability by VA standards.  As will be explained, if the Veteran does not satisfy this threshold preliminary pleading requirement, that is, establish he has this claimed disability, then there necessarily cannot be any relationship or correlation between this for all intents and purposes nonexistent disability and his military service.  He has not met this proof obligation, and he does not claim there are outstanding evaluation or treatment records still needing to be obtained in support of this claim that would allow him to meet this pleading requirement or that the VA compensation examination he had concerning this claim is inadequate.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and Virtual VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or which VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran asserts that he developed bilateral (left and right ear) hearing loss from an incident during his military service that occurred in basic training.  According to a VA Form 9 he submitted in November 2008 and his November 2012 hearing testimony, prior to boot camp, he had no hearing difficulties.  But during boot camp, while training to be a Seabee, he jumped off a 10-foot platform into water and felt his ears pop and great pressure in his ears.  He then reported the symptoms to an officer, who in turn told him to go see a doctor about it.  Allegedly, he felt like he had a marble in his ear, which the doctor he saw treated with antibiotics.  The symptoms, however, never completely abated, only instead resolved for about four or five days then reappeared, necessitating multiple rounds of antibiotics over a two-year period.   The Veteran asserts that clinicians who had occasion to evaluate and treat him told him everything under the sun, including that he had a ruptured tympanic membrane (eardrum), but could not for the life of them figure out the exact cause of his complaints.  Eventually they referred him to an outside specialist and since then he has continued to experience reduced hearing and various other symptoms (described below in the Remand section of this decision).  He claims that he was discharged based on hardship due to medical conditions.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system".  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In deciding claims, the Board must assess the credibility and weight of all the evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons or bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson,21 Vet. App. 303 (2007) (the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competency of evidence differs from its credibility and ultimate weight, i.e., probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues; their competency depends entirely on the specific disability at issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  So in certain instances lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

When this occurs, there must be supporting medical evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


In ultimately rendering a decision on appeal, the Board must analyze the competency, then credibility, and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veteran's Court similarly declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory (meaning both competent and credible), the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning now to the facts of this particular case.  The Veteran served on active duty from February 2004 to June 2005.  During this time he underwent VA audiological evaluations, none of which showed hearing loss by VA standards or otherwise.

On enlistment examination conducted in January 2004, he noted that he had never had hearing loss and an audiogram revealed normal hearing.  In February 2004 he underwent another audiogram for the purpose of establishing a reference prior to initial duty in hazardous noise areas.  Again it showed normal hearing bilaterally from 1000 to 4000 Hertz.  The examiner noted that the Veteran was routinely exposed to noise.


Soon thereafter the Veteran began complaining of ear problems and medical professionals noted ear symptoms, infections and abnormalities, but did not diagnose hearing loss.  In early April 2004, the Veteran reported that he had had decreased hearing since beginning treatment for otitis media three weeks prior to the visit.  An examiner provisionally diagnosed, in part, a perforated right tympanic membrane.  An audiogram revealed hearing within normal limits bilaterally with a slight air-bone gap on the right.  

On examination conducted later that week, the Veteran reported ear trouble and hearing loss, the latter of which the examiner did not confirm.  Through May 2004, the Veteran continued to complain of ear problems, including pain and crackling, but not hearing loss.  In early May 2004, he denied hearing changes.  An examiner referred the Veteran to a private otorhinolaryngologist for an opinion.  

This physician, Don S. Davis, M.D., evaluated the Veteran, noted a history of recurrent otitis media, right side, conducted a nasopharyngolaryngoscope, confirmed diseased and hypertrophied tonsils, a large cyst in the left maxillary sinus, swelling around the right eustachian tube, a very flaccid, extremely stretched tympanic membrane, and recommended surgery following resolution of the acute sinus problem.  The Veteran did not report, and Dr. Davis did not note, hearing loss.

In August 2004, during an ear, nose and throat consultation, the Veteran presented with recurrent right otitis media manifesting as "right ear heaviness and decreased hearing."  The physician did not confirm hearing loss.  On separation examination conducted in May 2005, an examiner noted bilateral ear, nose and throat abnormalities, but not hearing loss.  As alleged, the Veteran was discharged based on hardship, but due to hand surgery, not hearing loss.

Within two months of discharge, in August 2005, the Veteran sought VA treatment for the same ear, nose and throat problems that had plagued him during his service.  He reported that he had muffled hearing and pain on the right, which worried him as his work required frequent air travel.  An October 2005 audiometric evaluation revealed slightly elevated thresholds on the left at 1000 and 2000 Hertz, but not hearing loss by VA standards.

Likewise, during a VA audiological examination in October 2005, he had hearing within normal limits.  In June 2006, during a VA ear, nose and throat examination, a VA examiner characterized the October 2005 findings (decibels of 20 or below) as indicative of normal-to-borderline hearing with a slight air-bone gap.  Since then, the Veteran has occasionally complained of decreased hearing, but no medical professional has diagnosed hearing loss, certainly to the level required by § 3.385.

Because § 3.385 specifically defines when a Veteran has sufficient hearing loss to be considered an actual ratable disability by VA compensation standards, there are express objective criteria used to make this determination.  The Veteran's unsubstantiated subjective lay testimony, then, is insufficient evidence to establish he satisfies the threshold minimum requirements of this governing VA regulation.  Jandreau v. Nicholson, 492 F.3d at 1377.

As explained, the most fundamental requirement for any service-connection claim is that the Veteran first have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Without this threshold minimum level of proof, there necessarily cannot be a valid claim because there is no present disability to relate or attribute to the Veteran's military service.  A current disability means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, because of the absence of any competent evidence showing a diagnosis of hearing loss, much less indicating sufficient hearing loss to satisfy the prescribed standards of 38 C.F.R. § 3.385 to be considered an actual ratable disability for VA compensation purposes, the evidence in this case is not in relative equipoise.  Instead, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule is not for application and this claim must be denied.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

Prior to adjudicating the claims of entitlement to service connection for a back disorder, otitis media, a tympanic membrane rupture and right eustachian tube dysfunction, tinnitus, a deviated nasal septum with a left septal spur and a mucous retention cyst of the left maxillary sinus and sinusitis, additional development is necessary.  See 38 C.F.R. § 19.9 (2012).

The record is clear that during service, the Veteran reported, received treatment for or was diagnosed with otitis media, a tympanic membrane rupture, right eustachian tube dysfunction, noises in his right ear, a deviated nasal septum, a nasal spur, a mucous retention cyst of the left maxillary sinus and sinusitis.  As noted above, service doctors could not determine the true nature and etiology of the Veteran's related ear, nose and throat symptoms so they referred him to Dr. Davis.  

Dr. Davis comprehensively tested the Veteran and found that he had a large cyst in his left maxillary sinus, which was acting as the nidus of his recurrent otitis media and secondarily infecting his tonsils and causing closure of, and swelling around, his eustachian tube on the right.  Dr. Davis also found that the Veteran had a flaccid, extremely stretched tympanic membrane indicative of long-standing problems.  He recommended controlling the acute problem with various treatments, including antibiotics, and, once controlled, undergoing surgery, including removal of the cyst, tonsils and adenoids and the placement of a temporary tube in the right tympanic membrane for tightening purposes.   

The Veteran has not yet undergone the recommended surgery and, since Dr. Davis made this recommendation, has continued to experience otitis media, sinusitis, tinnitus and other disturbances in his ears.  Medical professionals have confirmed the structural ear, nose and throat abnormalities shown during service and, at one point or another as this appeal progressed, found these conditions interrelated and symptomatic.  

In November 2005, during a VA outpatient visit, the Veteran reported that he had been having ear problems since he was a child.  His report in this regard raises the question of whether any of these conditions preexisted service and became aggravated therein. 

Since 2005, VA has afforded the Veteran VA examinations, during which examiners provided opinions on the etiology of these conditions.  The reports of these VA examinations are inadequate to decide these claims.  First, VA examiners found that the Veteran does not currently have otitis media, sinusitis or a ruptured tympanic membrane despite VA treatment records of record showing chronic otitis media and sinusitis and another tympanic membrane abnormality, namely, an intermittently symptomatic bulging tympanic membrane.   

In addition, the examiner who discussed the Veteran's tinnitus provided an internally inconsistent opinion, first noting that the tinnitus and the Veteran's service are related and then noting that they are not related, and no rationale for ruling out a relationship between the Veteran's eustachian tube dysfunction and cyst and his active service.  As well, the examiner ruled out a relationship between the septal deviation and spur on the basis that the Veteran had these conditions throughout his life.  No examiner addressed whether these conditions preexisted service and were aggravated therein beyond their normal progression.  

The report of VA examination of the Veteran's back, which includes a diagnosis of chronic back pain but no particular back disorder, is also inadequate to decide the Veteran's back claim.  Since then, doctors have diagnosed the Veteran with seronegative spondyloarthropathy, a systemic condition sometimes referred to as seronegative spondyloarthritis.  They have not indicated that this condition is affecting the Veteran's back, but given its nature and the Veteran's consistent complaints of upper and lower back complaints since service, as alleged, such a relationship seems plausible.  In addition, the Veteran now claims that his back disorder is related to his service-connected bilateral foot disability.  No medical professional has yet discussed whether such a relationship exists.  

Accordingly, these claims are REMANDED for the following additional development and consideration.

1.  Transfer the Veteran's claims file to a VA examiner who is specialized in medical issues involving the ears, nose and throat for a comprehensive opinion on the etiology of the Veteran's otitis media, any tympanic membrane abnormality, right eustachian tube dysfunction, tinnitus, deviated nasal septum, mucous retention cyst of the left maxillary sinus, septal spur and sinusitis.  

Advise the examiner that, even in the absence of any of these conditions on examination, he is to proceed as if all claimed conditions currently exist.  (The Veteran has had each condition at least once during the course of this appeal and, as such, all claimed conditions are considered current disabilities for VA purposes.)


Request that the examiner do the following:

a.  Review the claims file, including this remand;  

b.  Indicate in writing in the report that the review included all pertinent information; 

c.  Record in detail the Veteran's pre-service, service and post-service history of ear, nose and throat problems; 

d.  Opine whether the Veteran's otitis media, any tympanic membrane abnormality, right eustachian tube dysfunction, tinnitus, deviated nasal septum, mucous retention cyst of the left maxillary sinus, septal spur or sinusitis is at least as likely as not related to his active service (initially manifested during service, not necessarily caused thereby);

e.  If not, opine whether the Veteran's otitis media, any tympanic membrane abnormality, right eustachian tube dysfunction, tinnitus, deviated nasal septum, mucous retention cyst of the left maxillary sinus, septal spur or sinusitis preexisted service and worsened therein beyond its natural progression.  

f.  If any condition is found not to be related to service or aggravated by service, opine whether any other interrelated claimed condition is aggravating the nonservice-related condition; 


g.  Provide detailed rationale with references to the record for all opinions expressed; and 

h.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and whether there is additional evidence that should be secured to aid in providing such an opinion. 

2.  Transfer the Veteran's claims file to a VA examiner for an opinion in support of the Veteran's claim for service connection for a back disorder (claimed as upper and lower).  

Advise the examiner that the Veteran is competent to report lay-observable back symptoms, including pain, and that any opinion should contemplate the Veteran's reports of such symptoms.  

Request that the examiner do the following:

a.  Review the claims file, including this remand;  

b.  Indicate in writing in the report that the review included all pertinent information; 

c.  Record in detail the Veteran's history of upper and lower back pain; 

d.  Contemplating the Veteran's reports of back pain since 2004 and in-service documentation of such pain (upper only), opine whether the Veteran has a back disability, including if appropriate seronegative spondyloarthropathy, which is at least as likely as not related to active service (initially manifested during service, not necessarily caused thereby);

e.  If not, opine whether any back disability is related to the Veteran's service-connected bilateral foot disability; 

f.  If not, opine whether and to what extent seronegative spondyloarthropathy affecting the spine manifested within a year of the Veteran's discharge from service;

g.  Provide detailed rationale with references to the record for all opinions expressed; and 

h.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and whether there is additional evidence that should be secured to aid in providing such an opinion. 

3.  Review the addendum opinions to ensure they include all requested information and, if not, return them to the examiners for correction.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  For all claims that continue to be denied, send the Veteran and his representative an SSOC and provide them time to submit additional evidence and/or argument in response.  Thereafter, return the file to the Board for further appellate consideration of these claims.  

The Board intimates no opinion as to the ultimate disposition of these claims, but advises the Veteran that he has the right to submit additional evidence and argument concerning these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


